
	

113 HR 4699 IH: Indian Country Economic Revitalization Act of 2014
U.S. House of Representatives
2014-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4699
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2014
			Ms. DelBene (for herself, Ms. McCollum, and Mr. Reichert) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To amend the Native American Business Development, Trade Promotion, and Tourism Act of 2000 to
			 require the Secretary of Commerce to prepare and submit to Congress a
			 report and recommendations to promote the sustained economic development
			 of Indian tribes and Indian lands.
	
	
		1.Short titleThis Act may be cited as the Indian Country Economic Revitalization Act of 2014.
		2.FindingsCongress finds the following:
			(1)In 2000, the Native American Business Development, Trade Promotion, and Tourism Act (Public Law
			 106–464; 25 U.S.C. 4301 et seq.) identified the need for the Federal
			 Government to promote long-range economic development of Indian lands.
			(2)This law established within the Department of Commerce an office to coordinate Federal programs
			 related to Indian economic development, promote the international trade
			 and export of Indian goods and services, and conduct intertribal tourism
			 demonstration projects.
			(3)To have additional impact, this law should be amended to expand Federal support for the economic
			 development of Indian tribes and Indian lands.
			(4)Recent fiscal priorities of the Federal Government have negatively impacted Indian tribes as well
			 as others due to their dependence upon Federal funds.
			(5)The Federal Government has a trust responsibility to Indian tribes and should support tribal-owned
			 enterprises and Indian-owned businesses by preparing recommendations for
			 Congress on improved statutory measures that support the development of
			 sustainable tribal economies.
			3.Report and recommendations to Congress on tribal economic developmentThe Native American Business Development, Trade Promotion, and Tourism Act of 2000 (Public Law
			 106–464; 25 U.S.C. 4301 et seq.) is amended—
			(1)by redesignating section 8 as section 9; and
			(2)by inserting after section 7 the following new section:
				
					8.Report and recommendations to Congress on tribal economic development
						(a)Reporting RequirementNot later than 1 year after the date of the enactment of the Indian Country Economic Revitalization
			 Act of 2014, and every 3 years thereafter, the Secretary of Commerce shall
			 prepare and submit to the Committee on Natural Resources of the House of
			 Representatives and the Committee on Indian Affairs of the Senate a report
			 and recommendations for promoting the sustained growth of the economies of
			 Indian tribes and Indian lands. In conducting the reports under this
			 section, the Secretary of Commerce shall consult with—
							(1)the Secretary of the Treasury;
							(2)the Secretary of the Interior;
							(3)the Secretary of Agriculture;
							(4)the Administrator of the Small Business Administration;
							(5)the Board of Governors of the Federal Reserve System;
							(6)the heads of other Federal agencies as determined by the Secretary of Commerce;
							(7)the White House Council on Native American Affairs; and
							(8)Indian tribes.
							(b)Contents of ReportEach report prepared under subsection (a) shall include the following:
							(1)Data on Indian business development and employment during the 3-year period immediately preceding
			 the date of the submission of the report, except that the first such
			 report shall include data for the 10-year period immediately preceding the
			 date of the submission of such report. Such data shall include, at a
			 minimum—
								(A)data from each decennial census conducted by the Bureau of the Census for the period covered by the
			 report; and
								(B)relevant data voluntarily provided by Indian tribes, Indian-owned businesses, and other tribal
			 business entities.
								(2)An assessment of existing structural advantages and barriers to the economic development of Indian
			 tribes and Indian lands, including an analysis of the economic effect on
			 Indian tribes and Indian lands of the following:
								(A)Federal judicial decisions and administrative actions authorizing the application of laws of
			 general applicability to economic development activities occurring on
			 Indian lands, in places with respect to which Congress has not expressly
			 authorized such application.
								(B)Federal judicial decisions and actions by the Internal Revenue Service authorizing the taxation of
			 Indian income and economic development activities within Indian lands in
			 places with respect to which Federal law does not expressly authorize such
			 taxation.
								(C)Tax incentives in the Internal Revenue Code of 1986, including wage credits, accelerated
			 depreciation deductions, tax-exempt bonds, and new market tax credits,
			 including an assessment of how additional new tax incentives such as
			 tribal empowerment zones may impact tribal economic development.
								(D)Such other related factors that provide an advantage or barrier to economic development on Indian
			 lands.
								(3)Analysis of Indian access to adequate infrastructure, affordable energy, educational opportunities,
			 and investment capital.
							(4)Recommendations to Congress on legislation to strengthen the economies of Indian tribes and Indian
			 lands in areas that include—
								(A)regulatory, tax, and trust reform; and
								(B)other related areas that promote the findings and purposes provided in section 2.
								(c)Use of previous studiesIn conducting the studies under this section, the Secretary of Commerce shall consider any
			 appropriate information contained in previous studies and reports, such as
			 the following:
							(1)The American Indian Policy Review Commission Final Report, dated May 17, 1977.
							(2)The Report and Recommendations of the Presidential Commission on Indian Reservation Economies,
			 dated November 1984.
							(3)The Native American Economic Policy Report: Developing Tribal Economies to Create Healthy,
			 Sustainable, and Culturally Vibrant Communities, dated 2007.
							(4)The report titled Growing Economies in Indian Country: Taking Stock of Progress and Partnerships, dated April 2012..
			
